PER CURIAM.
This is an interlocutory appeal from an order of January 7, 1982, entered in supplementary proceedings following final judgment. The court received the report of a special master and the defendant/appellant filed exceptions thereto. After a hearing, the court denied the exceptions but, in the body of its order, appeared to find liability on the part of individual stockholders who were not as yet joined as parties in the supplementary proceedings. To the extent that the court’s order of January 7, 1982, may be construed as a finding of liability against the unjoined stockholders, it is reversed and set aside. The rights of third parties may not be adjudicated in supplementary proceedings unless said parties have been fully impleaded and given an opportunity to defend. Art Advertising Company v. Associated Press, 340 So.2d 1291 (Fla. 2d DCA 1977).
There is no attack made upon the trial court’s denial of the exceptions and that denial is affirmed.
AFFIRMED IN PART AND REVERSED IN PART.
BERANEK and GLICKSTEIN, JJ., concur.
HURLEY, J., dissents in part with opinion.